

Exhibit 10.2


ADDENDUM to EMPLOYMENT AGREEMENT


This AGREEMENT (the “Agreement”), dated as of July 15, 2008, by and between
Document Capture Technologies, Inc., a Delaware corporation with principal
executive offices at 1772 Technology Drive, San Jose, California 95110
(hereinafter referred to as the “Company”), and David Clark, an individual
residing at 13465 Southfields Road, Wellington, Florida 33414 (hereinafter
referred to as “Employee”).


W I T N E S S E T H:


WHEREAS, the Company and the Employee are parties to an Employment Agreement
dated April 26, 2005 (the “Original Agreement”) and two Addenda to the
Employment Agreement dated January 18, 2008 and February 26, 2008 (the “Addenda”
and together with the Original Agreement, the “Employment Agreement”);


WHEREAS, the Company desires to amend the Employment Agreement to (i) extend the
term of the Employment Agreement through December 31, 2010; (ii) adjust Mr.
Clark’s base salary in order to reflect his current role with the Company; (iii)
add an arbitration provision to the “Termination by Employer” section of the
Employment Agreement; (iv) change the geographic location provision of the
“Termination by Employee” section of the Employment Agreement; and (v) change
the definition of Severance Payment.


NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto hereby agree as follows:
 
1. Capitalized terms used herein but not otherwise defined herein have the
meanings ascribed to them in the Employment Agreement. Capitalized terms amended
hereby shall affect the remainder of the Employment Agreement.


2. Section 2(a) of Employee’s Employment Agreement is amended to read as
follows:
 
a. Subject to Section 9 and Section 10 below, the term of this Agreement shall
expire on December 31, 2010 (the “Term”). The Term of this Agreement shall be
automatically extended for additional one (1) year periods, unless either party
notifies the other in writing at least ninety (90) days prior to the expiration
of the then existing Term of its intention not to extend the Term. During the
Term, Employee shall devote substantially all of his business time and efforts
to Employer and its subsidiaries and affiliates.
 
3. Section 4(a)(i) of the Employment Agreement is amended to read as follows:
 
(i) Employee shall be paid a base pay of $200,000 per year during the Term of
this Agreement. Employee shall be paid periodically in accordance with the
policies of the Employer during the term of this Agreement, but not less than
monthly.
 
 
 

--------------------------------------------------------------------------------

 
 
4. Section 9(a) of the Employment Agreement is amended to read as follows:
 
(i) Employer may terminate this Agreement upon written notice for Cause. For
purposes hereof, "Cause" shall mean (A) Employee's misconduct as could
reasonably be expected to have a material adverse effect on the business and
affairs of Employer, (B) the Employee's disregard of lawful instructions of
Employers Board of Directors consistent with Employee's position relating to the
business of Employer or neglect of duties or failure to act, which, in each
case, could reasonably be expected to have a material adverse effect on the
business and affairs of Employer, (C) engaging by the Employee in conduct that
constitutes activity in competition with Employer, including any unapproved
activities identified in section 8(c) of this Agreement; (D) the conviction of
Employee for the commission of a felony; and/or (E) the habitual abuse of
alcohol or controlled substances. Notwithstanding anything to the contrary in
this Section 9(a)(i), Employer may not terminate Employee's employment under
this Agreement for Cause unless Employee shall have first received notice from
the Board advising Employee of the specific acts or omissions alleged to
constitute Cause, and such acts or omissions continue after Employee shall have
had a reasonable opportunity (at least 10 days from the date Employee receives
the notice from the Board) to correct the acts or omissions so complained of. In
no event shall alleged incompetence of Employee in the performance of Employee's
duties be deemed grounds for termination for Cause.
 
(ii) If Employer terminates Employee for Cause, both parties agree as follows:


(A) Before such termination shall become effective, the matter shall be
submitted to a binding arbitration conducted at a location in San Jose,
California to be determined by an arbitrator selected by the initiating party
and in accordance with the then existing Rules of Practice and Procedure of the
American Arbitration Association.


(B) The number of arbitrators shall be three; one selected by Employee, one
selected by Employer, and one selected by the two selected arbitrators. Each
arbitrator shall be impartial and independent and shall perform his or her
duties with diligence and in good faith.


(C) Any party may be represented by counsel or other authorized representatives
during the arbitration hearings. No party shall communicate ex parte with a
selected or candidate arbitrator.


(D) The arbitrators shall, by majority decision, determine the fairness and
validity of Employer’s reasons for terminating Employee for Cause and such
determination shall be final and binding upon the parties. If the termination is
determined to be invalid or unfair, Employer shall be deemed to have breached
the Agreement and Section 10 of the Agreement shall apply.


(E) Each party shall bear its expenses, costs and attorney fees relating to the
arbitration.


(F) Until such time as a final binding arbitration award is entered into,
Employee shall be placed on administrative leave and shall continue to receive
his full compensation (including salary, bonus, stock options and benefits) as
if he remained an Employee of the Company.


(iii) This Agreement automatically shall terminate upon the death of Employee,
except that Employee's estate shall be entitled to receive any amount accrued
under Section 4(a).


5. Section 9(b)(i)(C) of the Employment Agreement is amended to read as follows:
 
(i) Employee shall have the right to terminate his employment under this
Agreement upon 30 days’ notice to Employer given within 90 days following the
occurrence of any of the following events (A) through (F) or within three years
following the occurrence of event (G):
 
(C) Employer acts to change the geographic location of the performance of
Employee’s duties from the Palm Beach County area. For purposes of this
Agreement, the Palm Beach County area shall be deemed to be the area within 60
miles of Palm Beach County, Florida.
 


[ADDENDUM TO EMPLOYMENT AGREEMENT]

 
 

--------------------------------------------------------------------------------

 
 
6. Section 9(b)(iii) of the Employment Agreement is amended to read as follows:
 
(iii) If Employee shall terminate this Agreement under Section 9(b)(i), Employee
shall be entitled to receive twelve (12) months salary, at his then current
yearly salary rate, (the “Severance Payment”), and Employer shall pay 100% of
the C.O.B.R.A. premiums for twelve (12) monhts after such termination. Other
than the Severance Payment and the payment of C.O.B.R.A. premiums described in
this section 9(b)(iii), Employer shall have no further obligation to compensate
Employee pursuant to Section 4 above. If Employee shall terminate this Agreement
pursuant to Section 9(b)(ii), Employee shall not be entitled to the Severance
Payment or any additional compensation as provided in Section 4.
 
All other terms and conditions of the Employment Agreement not affected hereby
shall remain in effect as originally drafted.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
 


DOCUMENT CAPTURE TECHNOLOGIES, INC.
EMPLOYEE
     
By:
 /s/ William Hawkins
/s/ David Clark 
 
William Hawkins
David Clark
 
President and Chief Operating Officer
 

 

 


[ADDENDUM TO EMPLOYMENT AGREEMENT]

 
 

--------------------------------------------------------------------------------

 


